Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 1 of 12

Pro Se 14 (Rev. 12/46) Compiaint for Violation of Civil Rights (Prisoner)

United States Courts

UNITED STATES DISTRICT COURT southern District of Texas
for the

Southe riipistric of ye \ ¢ WS AUG 24 2020
House npivison David J. Bradley, Clerk of Court

Case No.
1 i ’ —
Coo x \ Ne YAS Born or Bc nt ACQ < Jr.
Plaintiffs)
(Yehe the full name of each plaintiff who Is filing this complaint.
Uf the names of all the plaintiffs cnnnot fit in the space above,
please write “see altached" in the space aud attach an additional
page with the full list of nanes.)

“Ys

 

(to be filled in by the Clerk's Office)

 

Horns Cauotu ing |

Defendaiit(s)
(Write the full name of each defendant who Is being sued. Ifthe
names af all the defendants cannot fii in the space atove, please
write "see attached” in the space and attach an additional page
with the fidl list of names. Do not ticlude addresses here.)

Net eet Ne Nae Nd ee et eet a ee ee ae ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should vot contain: an individual’s full social
security number or full birth date; the full name of'a person known to be a minor; or a complete financial account
number. A filing may include ontyr: the Jast four digits of a social security number; the year of an individual's
birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff nced not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page | of 3)

 

 
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 2 of 12

Pro Se t4 {Rev 12/16) Complaint for Violation of Civil Rights (Pelsoner}
L The Parties to This Complaint

A. The Plaintiff(s)

 

 

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed. ; \
Name WeEords Mexte UC
All other names by which
you have been known:
1D Number ae) ag8 |
Current Institution Barn S Conuryt Uo. \
Address \ St re ex
QUSTON Ty 31.003
City State Zip Code

B. The Defendant(s}

Provide the information below for cach defendant named in the complaint, whether the defendant {fs an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title ({/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed,

Defendant No. |

 

 

 

 

 

 

 

 

 

 

 

 

Name Hors Count yo |
Jab or Title (ifknown)
Shield Number
Employer
Address 13.09 Raker Street
Rouston Tx
City State Zip Code
C] Individual capacity Official capacity
Defendant No. 2

Name
Job or Title (ftniown)
Shield Number
Employer
Address

City State Zip Code

] Individual capacity LJ] Official capacity

Paps 2 of 11

 
 

 

If,

 

Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 3 of 12

Pro Se (4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner),

Defendant No. 3
Name
Job or Title (known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
‘a Individual capacity CJ Official capacity

Defendant No. 4
Name
Job or Title (ifknown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State “Zip Cade
Cj Individual capacity C] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S, 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check al? thar apply):

[_] Federal officials (a Bivens claim)

Toa or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by

the Constitution and {federal laws]." 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Chapter © Lsolated Confinement
Const tut ana| Rualt Sot Prisoners Ninth Ediiian

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of #1
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 4 of 12

Pro Se 14 {Rev 12/16) Complaint for Violation of Civil Rights (isorse)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District af Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed,

 

 

FIL. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check alf mat apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOO0

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed,

 

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose.
B. If the events giving rise to your claim arose in an institution, describe where and when they arase.
6 on lots ant reat TALS tines ,

Cel\ Wwos never properly ganized Gochtimne ty wos Aooded us not allowed
OUT Ane Cell For ONE hour KEEL WOS SUPPOSE TD For three duysreeder i
tO Shower or Qe Muth ond ne call butte, voas Never anudsered,

 

 
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 5 of 12

Pra So 14 (Rev. 17/6) Compisint for Violation of Civil Righis (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Aaubt \- Kugust Aalst
D.

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Sas anyone else involved? Who else saw whai happened?)

 

Vid yom Va got
V. injure OVS NF eCtES Hecause oF achans

{f you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

TE wos expased to possible CoWal~ 19 onduns all aad tap¥aptrhy Clean
VI Wis QE AtVerwWards

State briefly what you want the court to do for you. Make no legal arguments. Do not clte any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages cinimed for
the acts alleged. Explain the basis for these claims.

LE wos sue Hare's Cou hy Tou\ avd She. City aE toust Texas Por
$50,000

Page Sof (1

 
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 6 of 12

Pro Se 14 {Rev. b2s18) Complaint for Violation of Civ Rights (Prisencr)

VIL. - Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

In any Jall, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

 

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
se

[1 No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

VWarris Courhs vox |
SS

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?
Wea
Tj No

C] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Yes

] No
Cj Do not know

If yes, which claim(s)?

The. Clams thst Tn Slina ws this Civil Rialits Complaint
Xbouh lems exposed +o Cond- \9

Page 6 of 11

 
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 7 of 12

Pro Se 14 (Rev_12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional! facility where your claim(s) arose

concegning the facts relating to this complaint?
Ws

[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CC Yes
C] No

 

 

 

E, If you did file a grievance:

1. Where did you file the grievance?

Lin Haris Counts Joslin dori SEA.

2, What did you claim in your grievance?

Fi ; ohout
Cains 2 aw my

What was the result, ifany?

Aotnna to rau nai ota?
NS we) Ss)

4. Whatsteps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts ta appeal to the highest level of the grievance process.)

TT Nevo ast ony, results of pou ansWers ae what achon
ABIGOD 3en Shout My claines Elod the grievance led

Page 7 of 41

 
 

 

 

Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 8 of 12

Pro Se 14 {Rev 12/16) Compleint for Viotation of Civil Rights (Prisaner)

VIL

 

F. iF you did not file a grievance:

|. Ifthere are any reasons why you did not file a grievance, state them here:

WA

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

iA

a. Please sel forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any dociunents related to the exhaustion of your
administrative remedies.)

Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a cas¢ dismissed based on this “three strikes rule”?
Tly
mye

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof 11
 

 

 

 

 

Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 9 of 12

Pro Se 44 (Rev. 12/16) Comalalnt for Violation of Civil Rights (Prisoner

 

A,

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

Oy

If your answer to A ts yes, describe cach lawsuit by answering questions | through 7 below. (If there és
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi(s) \/ | f\
Defendant(s) ,

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)
/

3. Docket or index number

/

4, Name of Judge assigned to your case NV / fl
pnb
3. Approximate date of filing lawsuit iV / A
/

6. Is the case still pending?

Cy

mk

ifno, give the approximate date of disposition, \) | h
f

 

7, What was the result of the case? (For example: (Pas the case dismissed? Was fudginent entered
in your favor? Was the case appealed?)

WI

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page Sof 11
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 10 of 12

Pro Se 14 (Rev.12/16) Complaint for Violation of Civil Rights (Prisoner)
LC] Yes

No

 

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the sane format.)

}, Parties to the previous lawsuit

Plaintifi(s} WV f

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

3. Docket or index number

MV LA

4, Name of Judge assigned to your case

vi)
MB

5. Approximate date of filing lawsuit

6. Is the case stil] pending?

C] Yes

Qo

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

A

i

Page IO of t1

 

 
Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 11 of 12

 

Pro So 14 {Rev. 12/16) Complaint far Violation of Civit Rights (Prisoner)

IX, Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an impraper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivotous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will IIkely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule tl.

A. For Partles Without an Attorney

 

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: A AO ast ) VY 3 )

Signature of Plaintiff 0 i heal War oR.
oy 1 \ ~~

Printed Name of Plaintiff
Prison Identification # MAXO™VV ANG)
}

Prison Address Ko msg Cay wat Tou | \ OM! sO BS Ke Street
Wauston ¥ goa
City State Zip Code

aaa senerare as

 
 

 

B. For Attorneys

Date of signing: V I

Signature of Attorney /

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm \} / am

Address yo /

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page Uh of 11

 
 

if!
jE Case 4:20-cv-02971 Document 1 Filed on 08/24/20 in TXSD Page 12 of 12

 

 

 

 

 
 

 

 

 

jive adsdO Sade

TU
Om United States Courts
Cc Gy} Southern District of Texas
Jp) FILED
sé AUG 24 Zul

—

\

C

David J. Bradley, Clerk of Court

any
SAP45 POH]

OM

Asner Jb 007)

BOOLL X \'uo

 

BPUR PLE HEAR

 
